PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to correct an allegedly illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). This affir-mance is without prejudice to appellant filing a timely, sworn motion pursuant to rule 3.850. To the extent of the issues raised in this appeal, such motion would be limited to the issues of whether the required prior .convictions for an enhanced sentence existed and were proven, and whether appellant was given sufficient notice of the state’s intent to seek an enhanced sentence. See McCray v. State, 765 So.2d 82 (Fla. 4th DCA), rev. denied, 776 So.2d 276 (Fla.2000).
POLEN, C.J., STEVENSON and GROSS, JJ., concur.